ORDER
PER CURIAM.
Appellant, Robert L. Skaggs, appeals the judgment of the Circuit Court of St. Louis City denying his Rule 29.15 motion after an evidentiary hearing on two of his claims, and denying a hearing on other issues raised in his amended motion. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the judgment is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).